Filed 8/25/20 In re Valerie G. CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                        SECOND APPELLATE DISTRICT
                                     DIVISION THREE

 In re VALERIE G. et al.,                                    B304592
 Persons Coming Under the
 Juvenile Court Law.

 LOS ANGELES COUNTY                                          Los Angeles County
 DEPARTMENT OF                                               Super. Ct. Nos.
 CHILDREN AND FAMILY                                         18CCJP00962 B & C
 SERVICES,

        Plaintiff and Respondent,

        v.

 MARIA G.,

        Defendant and Appellant.

      APPEAL from an order of the Superior Court of
Los Angeles County, Philip L. Soto, Judge. Affirmed.
      Neale B. Gold, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kim Nemoy, Acting
Assistant County Counsel, and Melania Vartanian, Deputy
County Counsel, for Plaintiff and Respondent.
           _______________________________________
                        INTRODUCTION

      Maria G. (mother) appeals from the court’s order at the six-
month review hearing continuing the out-of-home placement of
her two children, Mark and Valerie. Mother contends: (1)
insufficient evidence supports the court’s finding that returning
the children to her custody would create a substantial risk of
detriment to their safety or well-being; (2) insufficient evidence
supports the court’s finding that the Department of Children and
Family Services (Department) provided mother reasonable
reunification services; and (3) the court abused its discretion
when it awarded mother only monitored visitation. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

1.    The Initiation of Dependency Proceedings
      Mother has three children who are the subjects of the
underlying dependency proceedings: Mark (born in 2005), Valerie
(born in 2004), and Melissa (born in 2001).1 At the time the
family came to the Department’s attention, Mark was receiving
treatment for attention deficit hyperactivity disorder (ADHD),
post-traumatic stress disorder, and oppositional defiant disorder,
and Valerie was receiving treatment for major depressive
disorder with general anxiety.
      In January 2018, the Department received a referral
alleging mother’s then 51-year-old boyfriend, Martin L., had
sexually abused Valerie and Melissa. Martin touched Melissa’s
breasts and buttocks and would often squeeze her “too tight”


1Melissa, who is now older than 18, is no longer part of the
proceedings because the court terminated jurisdiction over her when
she reached the age of majority.




                                  2
when giving her a hug. He also kissed Valerie on the neck and
rubbed her arms in a manner that made her uncomfortable.
       Mother denied ever seeing Martin act inappropriately
around the children, and she told the Department she didn’t have
any concerns about the children’s safety around him. The
children’s maternal grandmother, however, claimed that mother
was aware that Martin inappropriately touched her daughters,
and both the grandmother and Valerie reported that mother
would get “jealous” when Martin touched the girls. According to
the grandmother, mother would “beat” the girls because of
Martin’s behavior.
       The family also reported that mother struck the children on
several occasions. Mother would push Mark “hard in the stomach
and chest” to discipline him. During one incident, she yelled at
Mark and scratched his face, causing it to bleed, after he got into
a fight with Melissa. Mother would pull Melissa’s hair and slap
her face, and she once punched Melissa in the stomach. Mother
also pulled Valerie’s hair and slapped her face after she “tried to
stand up for Melissa.”
       In February 2018, the Department filed a dependency
petition under Welfare and Institutions Code2 section 300 on
behalf of Valerie, Mark, and Melissa, alleging: (1) mother
physically abused the children by striking them with her hands
(a-1, a-2, a-3, b-1, b-2, b-3, j-1, j-2, j-3 allegations); and (2) Martin
sexually abused Valerie and Melissa by inappropriately touching
and kissing them (b-4, b-5, d-1, d-2, j-4, j-5 allegations). At the
initial hearing on the petition, the court ordered Martin to stay at


2All undesignated statutory references are to the Welfare and
Institutions Code.




                                   3
least 100 yards from the children and to have no contact with
them and mother. The court also directed mother to abide by the
no contact order and to ensure that Martin did not come near the
children or the family’s home. The court ordered the children
released to mother’s custody.
2.    Jurisdiction and Disposition
      In April 2018, mother reported that Martin no longer lived
in the home or had any contact with the children. Mother
continued to deny that Martin ever sexually abused Valerie and
Melissa, but she told the social worker she would ensure Martin
continued to have no contact with the children.
      In mid-April 2018, Valerie and Mark were both
hospitalized and placed on psychiatric holds. In Valerie’s case,
the child had threatened to kill herself. Valerie was “reportedly
poking herself with a knife” and asking a friend to “get a gun so
she could shoot herself.” Valerie had told mother that she didn’t
have a purpose in life and felt she was overweight. In Mark’s
case, he was hospitalized after exhibiting “aggressive” and
“sexualized” behavior. Mark told his therapist that his behavior
“escalated” after his psychiatrist changed his medication and
Martin was removed from the family’s home.
       Valerie was hospitalized a second time in May 2018 after
she picked up a knife in front of mother and said, “I just want to
stab myself.” Valerie had become angry after she overheard
mother speaking to a school counselor about enrolling Valerie in
support services.
      In May 2018, the court dismissed the allegations that
mother had physically abused Mark (a-1, b-1 allegations), as well
as two of the allegations concerning Martin’s sexual abuse (j-4
and j-5 allegations). The court amended and sustained the




                                4
remaining allegations. With respect to the allegations concerning
mother’s physical abuse of Valerie and Melissa, the court struck
the language that mother had abused the children and replaced it
with language that mother had inappropriately disciplined them
(a-2, a-3, b-2, b-3, j-2, j-3). The court also struck Mark’s name
from the sustained allegations concerning Martin’s sexual abuse
of Valerie and Melissa (b-4, b-5, d-1, d-2 allegations).
       The court declared the children dependents of the court and
released them to mother’s custody. The court ordered mother to
attend joint counseling with the children once the children’s
therapists agreed they were ready to participate. The court also
ordered mother to participate in sexual abuse awareness
counseling, as well as counseling to address “child protection,”
“proper child discipline,” and “past sexual abuse trauma.” The
court ordered Martin not to have any contact with the children or
to live in the family’s home.
3.    The First Supplemental Petition
       In September 2018, Valerie was hospitalized after
expressing suicidal ideations. She had threatened to drink bleach
because she was upset with how mother and Mark treated her.
Valerie reported that Mark sexually harassed her, and mother
continued to be physically abusive. According to Valerie, Mark
would touch her “ ‘in inappropriate places’ ” and tell her to take
her clothes off. Valerie reported that mother ignored her
complaints about Mark’s behavior.
       In early October 2018, Valerie’s therapist at St. Anne’s, a
wraparound therapy program, reported that Valerie was actively
participating in therapy, but mother was “resistant to participate
in collaterals with Wraparound Team Members.” Mother’s
“parent partner” at St. Anne’s also reported that mother refused




                                5
to meet for the past few months and was resistant to
participating in therapy services with Valerie. The parent
partner reached out to mother every week, but mother did not
“make herself available.” According to the parent partner, it was
difficult to schedule meetings because mother refused to meet
any time other than Monday mornings, and mother wanted all
the family’s service providers to schedule meetings on that day.
       A representative from “AVIVA,” where Mark was receiving
wraparound therapy, reported that mother had been meeting
with her AVIVA parent partner once a week. Mother was “doing
well” in Mark’s program.
       Mother told the Department’s social worker that meeting
with her parent partners was “ ‘useless’ ” because it took away
from “her time,” and she believed the parent partners didn’t
provide much support. Although mother wanted her children to
continue to participate in therapy, she did not want to continue
because she felt “ ‘pressured’ ” to do so, which made the services
“not effective.” Mother wanted to do services on her own time and
at her own pace and “not feel obligated to complete them.”
       Mother was, however, participating in parenting classes
and individual therapy. A representative from mother’s parenting
program reported that mother had been participating for the past
four weeks and had missed only one session. Mother was
participating “a lot,” talking about her “experiences,” and open to
“suggestions and advice.”
       Mother’s therapist reported that mother had been
attending therapy on a weekly basis since late August 2018.
According to the therapist, mother has good insight and cares a
lot about the children. The therapist needed to work on “psycho-
educating” mother about what she can do to prevent case issues




                                6
from arising in the future and to show that she is able to protect
the children.
       In mid-October 2018, the Department removed the children
from mother’s custody after one of the family’s neighbors reported
that Martin was still living in the family’s home. One of the
Department’s social workers had also seen Martin loading
construction equipment into his truck from a garage in the same
apartment complex where the family lived. The family denied
Martin still lived in the home or had any recent contact with the
children, and mother continued to deny that Martin had ever
acted inappropriately toward Valerie and Melissa. Martin also
denied contacting the family and claimed he was only renting a
garage in the family’s apartment complex.
       In late October 2018, the Department filed a supplemental
petition under section 387, alleging mother failed to protect the
children’s safety because she continued to allow Martin to live in
and frequent the family’s home in violation of the court’s no
contact order. The court struck the language that mother
continued to allow Martin to live in the family’s home and
sustained the supplemental petition as amended. The court
ordered the children to remain detained from mother’s custody
and awarded her monitored visitation.
       In mid-November 2018, at a pre-disposition hearing, the
court returned the children to mother’s custody “contingent on
mother continuing to comply with court ordered services and
allowing service providers to work with the family in the home.”
The court ordered mother and the children not to have any
contact with Martin.
       In late November 2018, the family moved into a new home.
Shortly after moving, Valerie was hospitalized after threatening




                                7
to kill herself with a knife. Valerie told the Department she had
not taken her medication before she threatened to kill herself.
       The court held the disposition hearing on the first
supplemental petition in December 2018. The court allowed the
children to remain in mother’s custody. The court directed
mother not to leave Valerie alone without adult supervision and
to ensure the child took all prescribed medication. The court also
ordered Martin to have no contact with the children. As part of
her court-ordered case plan, the court required mother to
participate in conjoint counseling with the children, to attend
parenting classes focused on sexual abuse awareness, and to
attend individual counseling addressing child protection, proper
child discipline, and past sexual abuse trauma with a licensed
Department-approved therapist.
4.    The Second Supplemental Petition
      Valerie was hospitalized four times between December
2018 and March 2019 after expressing suicidal ideations, and
Mark was hospitalized in December 2019 after he tried to choke
Melissa. Valerie continued to actively participate in wraparound
services, focusing on increasing positive interactions with family
members, utilizing healthy coping skills, and reducing isolative
behavior.
      In March 2019, the Department received a referral that
Mark had sexually abused Valerie. Although the Department
deemed the referral inconclusive, Mark’s therapist was concerned
about the child’s “sexual behaviors.” According to the therapist,
Mark often makes “sexual noises” and uses inappropriate sexual
phrases. The therapist was worried about Mark continuing to live
with his female siblings, and he stressed that the child should
never be left alone with “any female other than mother.”




                                 8
       In late March 2019, the court terminated jurisdiction over
Melissa.
       In April 2019, mother left Valerie home alone with Mark
and Melissa. While mother was gone, Valerie cut herself multiple
times with a razorblade and had to be taken to the hospital.
Valerie later reported that mother was visiting Martin when the
child cut herself. According to Valerie, mother had been seeing
Martin since November 2018, and he took the family to church
every Sunday. Mother would also take the children to visit
Martin’s family members. Valerie told the Department that she
feels uncomfortable being around Martin.
       In early May 2019, the Department’s social worker
interviewed the family. Mother and Mark claimed Martin no
longer saw mother or had any contact with the children. Valerie
initially stated that she lied about mother leaving the children
alone to visit Martin, claiming she wasn’t on her medication at
the time she made the report. However, when the social worker
told the child that she had agreed to tell the truth, Valerie
confirmed that mother was still seeing Martin. According to
Valerie, “mother never stopped seeing [him]. He never left being
around [the family].” Valerie had “seen Martin a lot of times and
every Sunday when he comes to church.” Mother would visit
Martin on Saturdays and talk to him on the phone every day.
According to Valerie, mother told the child to lie to the social
worker about mother’s relationship with Martin. Mother told
Valerie that “no one will stop [mother] from being with Martin.”
Valerie ended the interview because she was afraid mother would
ask her what she talked about with the social worker.
       The social worker interviewed St. Anne’s Wraparound
Facilitator, who reported that Valerie is “ ‘honest’ ” with the




                                9
program’s staff. Valerie told the staff that mother still sees
Martin and talks to him daily, and that the family sees him every
Sunday at church. According to Valerie, mother would leave the
children with their adult brother, William, when she stays with
Martin overnight.
        William confirmed that mother was still dating Martin.
Martin didn’t come to the family’s home, but mother would see
him at night and return home around 6:00 a.m. in the morning to
take the children to school. When asked who supervised Valerie
and Mark while mother was gone, William replied, “I’m not
sure[.] [H]owever, Melissa and I were at home. [Mother] never
asked either one of us specifically to care for the children.”
        William confirmed that mother would instruct the children
to lie to the Department’s social workers about her relationship
with Martin. According to William, “mother manipulates the kids
to be silent about [Martin].”
        According to Mark’s therapist, mother has been
“responsive” to Mark’s needs, and she cooperates with treatment
requests and “implement[s] treatment interventions.” But mother
struggles to provide “certain pertinent details of [Mark’s]
history,” has cancelled treatment appointments, and needs
reminders to follow through with obtaining Mark’s medical
records.
        In early June 2019, the Department removed Mark and
Valerie from mother’s custody and filed a second supplemental
petition on their behalf. The petition alleged mother endangered
the children by continuing to allow Martin around the family and
instructing Valerie to lie about mother’s ongoing relationship
with him.




                               10
       After filing the second supplemental petition, the social
worker interviewed the family. Valerie reported that living with
mother was “pretty miserable.” Valerie and mother had trouble
communicating, and mother often said “horrible” things about
Valerie. Valerie told the social worker she didn’t want to return
home, explaining: “ ‘At home I’d cut myself and I wouldn’t shower
for days because I was so fucking depressed. I didn’t care. My
mom, all she does is call me crazy and she never acknowledges
my feelings. All she does is talk shit about me.’ ” Mother would
scream at Valerie, saying “ ‘look at you. You disgust me. You’re
disgusting. You’re a mistake. I can’t even look at you. I hope you
tell them you don’t want to live with me so you can live
somewhere else.’ ”
       Mark was recalcitrant during his interview. When asked if
mother leaves him and Valerie home alone, he replied, “ ‘I don’t
know. I was asleep. How am I supposed to know what she does
when I’m sleeping? … [¶] I don’t have to talk to you. I have that
right. I don’t have to answer your stupid questions. Talk to the
other social workers.’ ” Mark believed Valerie was the cause of
the family’s problems. According to him, mother is “always there”
for the children, but Valerie starts fights with mother and calls
Mark names.
       Mother told the social worker she was no longer seeing
Martin. She claimed Valerie lied about their ongoing relationship
because the child says “ ‘things to hurt [the] family.’ ” Mother
admitted that she provided Valerie the razor that the child used
to cut herself in April 2019. Mother explained, “ ‘[Valerie] was
nagging and complaining for a razor; she wanted to shave her
arms and armpits. So I gave her one.’ ”




                               11
       William reported that mother “monitors” Melissa’s phone
calls and has trained Melissa, Valerie, and Mark to lie to the
police and the Department. Mother bribes the children with
“clothes, skin care, taking Valerie to get her nails done, video
games for Mark.” Mother bribes Mark the most because he sides
with her more often than the other children. According to
William, mother blames Melissa for bringing the family to the
Department’s attention because “Melissa was asking for it” and
“trying to steal [mother’s] boyfriend.”
       Valerie’s therapist reported that the child’s mood had
improved significantly since she was removed from mother’s
custody. Before she was removed from mother’s home, Valerie
would have “suicidal ideation[s] daily” and was frequently
hospitalized. Valerie had gone nearly three months since her last
hospitalization. The therapist believed mother was encouraging
Valerie to lie during therapy sessions.
       Staff at St. Anne’s reported that mother is not “open” and
lacks insight about the children’s sexual abuse. According to the
program’s facilitator, mother doesn’t believe Martin sexually
abused her children because he never “penetrated” Valerie or
Melissa. The facilitator and mother’s parent partner also
reported that mother was no longer seeing a therapist because
she didn’t think she needed one. St. Anne’s parent partner has
tried to “link mother to services,” but mother refused because “
‘she doesn’t need it.’ ”
       In late June 2019, Valerie ran away from her group home.
The police took Valerie to where her adult sister, Lesly, worked.
Mother picked Valerie up and drove her to the hospital. On the
way to the hospital, after mother yelled and cursed at Valerie,
the child tried to jump out of mother’s car. Mother grabbed




                               12
Valerie by the arm, causing it to bruise. After Valerie refused to
return to the group home she ran away from, she was placed in a
new home.
       Prior to the adjudication hearing on the second
supplemental petition, mother submitted certificates confirming
she completed two courses: one focused on family communication
skills and another focused on coping with sexual violence. Mark
and Valerie had also completed the course focused on family
communication skills.
       In July 2019, the court sustained the second supplemental
petition. The court ordered Valerie and Mark to remain placed
out of mother’s custody. The court ordered mother to participate
in conjoint counseling with Valerie and Mark upon the approval
of the children’s therapists. The court also ordered mother to
participate in parenting classes focused on sexual abuse
awareness and individual counseling focused on child protection,
appropriate child discipline, past sexual abuse trauma, and co-
dependency issues. The court awarded mother monitored
visitation with the children and again ordered Martin not to have
any contact with the children.
5.    The Reunification Period
      In October 2019, mother went to Valerie’s school without
permission. The school provided mother and Valerie a private
room and left them unattended for half an hour. Mother also gave
Valerie a cell phone when she moved into a foster home.
      The foster mother reported that Valerie’s behavior is
controllable when she doesn’t interact with mother, but the child
often becomes upset and acts out after she speaks to mother on
the phone. Mother once called Valerie to tell the child that she’s
“stupid, retarded [and] not safe.” Mother also told Valerie that




                               13
mother’s actions had nothing to do with Valerie being removed
from mother’s custody. Valerie reported that she started running
away from school because of mother’s “upsetting” phone calls.
Mother also threatens and yells at the foster mother and tells
Valerie not to listen to her.
       An “FFA worker [reported that mother] ‘is being very
difficult in trying to control what goes on in [Valerie’s] foster
home. … Mom told foster mom she knows where she lives, is
telling her to take down all Halloween decorations because
Valerie shouldn’t be celebrating Halloween, and was speaking
poorly of Valerie calling her retarded, mental, etc.’ ” The FFA
worker recommended that someone advise mother to try to keep
her interactions during visits with Valerie positive.
       In November 2019, Valerie’s therapist reported that recent
conjoint counseling sessions with mother and Valerie had not
gone well. During a session in September, mother and Valerie
argued over who was to blame for Valerie being placed out of
mother’s custody. During a subsequent session, Valerie became
upset because mother continued to refuse to accept responsibility
for Valerie having to live in a group home. In October, Valerie
refused to participate in any more therapy sessions with mother.
According to the therapist, Valerie “was not ready and needs a lot
of therapy.”
       Mark was struggling in his group home and conjoint
counseling. He would fidget and become impatient during
counseling sessions because he wanted to “play.” At his group
home, Mark often would leave without permission, engage in
sexualized behavior, and get into physical altercations. During a
monitored phone call, mother made inappropriate comments to
Mark, telling him about her problems “as if he was her peer” and




                               14
complaining that Valerie was mad at her. Mark later called
Valerie and told her, “ ‘Don’t fucking be like that with mom!’ ”
       According to the Department, mother was participating in
individual counseling to address child abuse, proper child
discipline, past sex abuse trauma, and codependency with a
licensed therapist. But mother continued to show a lack of insight
about Martin’s sexual abuse of Valerie and Melissa. She told the
social worker that she didn’t “consider Martin’s behavior sexual
abuse.” According to mother, “Valerie was not sexually abused
and there was only a onetime accident.”
       Mother regularly attended visits with Mark and Valerie.
The Department recommended that mother continue to have only
monitored visits because of her “ongoing volatile and erratic
behavior,” including “unmonitored clandestine meetings” during
which she tried to sabotage Valerie’s placement.
6.    The Six-Month Review Hearing
      The court held a contested six-month review hearing in late
January 2020. Mother submitted a progress report that her
therapist drafted earlier that month. Mother had completed 17
individual therapy sessions, during which she was “actively
engaged” and “cooperative.” She “presented her motivations and
willingness to meet her treatment goals, reducing her anxiety
and implementing effective coping skills.” Mother also
demonstrated “insight and understanding” of how she can better
protect her children and use proper forms of discipline. Mother
was still working on “processing her feelings and thoughts about
past trauma and co-dependency issues.” Mother also completed a
two-hour sexual assault awareness class and a 10-week
comprehensive parenting class.




                               15
       Mother and one of the Department’s social workers
testified. Mother denied having any contact with Martin for over
a year. She claimed she accepted responsibility for the children
becoming dependents of the court, and she denied being
“overbearing” with the staff members of the children’s
wraparound programs.
       The social worker testified that mother has been
participating in her court-ordered classes and counseling. Mark
and mother have been participating in conjoint counseling, and
the Department is trying to reinstitute conjoint counseling
between Valerie and mother. Despite mother’s participation in
classes and counseling, the social worker was concerned that
mother still lacks insight into, and has yet to resolve, the issues
that brought the children to the court’s attention. According to
the social worker, mother continues to deny that Martin has had
contact with the family throughout the dependency proceedings,
and she refuses to accept responsibility for her conduct,
continuing to blame the children for bringing the family to the
court’s attention.
       The social worker opined that it would be detrimental to
Mark’s and Valerie’s safety and well-being to return to mother’s
custody. In Mark’s case, mother’s lack of insight into the issues
that brought the children to the court’s attention creates a risk of
harm if Mark were to return home.
       In Valerie’s case, the child still has unresolved mental
health issues that are exacerbated when she lives with mother.
The child was hospitalized on nearly a monthly basis while living
with mother, but her behavior has stabilized since being placed in
a group home. The social worker believed there was a risk that
Valerie would be re-hospitalized if she returned to mother’s




                                16
custody. Although Valerie acts out and has had to change foster
homes since being removed from mother’s custody, mother is
often the reason Valerie acts out.
       The Department requested the court continue the
children’s out-of-home placement and mother’s monitored
visitation. Mother, Mark, and Valerie asked the court to return
the children to mother’s custody or, at a minimum, to award
mother unmonitored visits.
       The court found by a preponderance of the evidence that
returning the children to mother’s custody would create a
substantial risk of detriment to their safety and well-being and
ordered them to remain placed out of mother’s custody. The court
also found the Department had provided mother reasonable
reunification services, and that mother had made partial
progress in completing her court-ordered case plan. The court
ordered the Department to continue providing mother
reunification services and monitored visits with the children.
       Mother appeals.

                        DISCUSSION

1.   Substantial evidence supports the court’s detriment
     finding.
      Mother contends the court erred in continuing Valerie’s and
Mark’s out-of-home placement because insufficient evidence
supports the finding that returning the children to her custody
would be detrimental to their safety and well-being. As we
explain, substantial evidence supports the court’s detriment
finding.
      At the six-month review hearing, the court must return the
children to their parent “unless the court finds, by a




                               17
preponderance of the evidence, that the return of the child[ren] to
[their] parent … would create a substantial risk of detriment to
the safety, protection, or physical or emotional well-being of the
child[ren].” (§ 366.21, subd. (e)(1).) The risk of detriment to
support a removal order at a post-disposition review hearing need
not be the same type of risk that gave rise to the jurisdiction
findings or a prior removal order. (In re Joseph B. (1996) 42
Cal.App.4th 890, 900 [out-of-home placement must continue if
the child faces a current risk of detriment “regardless of whether
that detriment mirrors the harm which had required the child’s
removal from parental custody”].)
       In determining whether it would be detrimental to return
the children to their parents’ custody, the court may consider the
parent’s past conduct and the present circumstances. (In re Cole
C. (2009) 174 Cal.App.4th 900, 917 (Cole C.).) Specifically, the
court may look to several factors, including: (1) the parent’s
awareness of the children’s needs and the problems that gave rise
to the dependency proceedings; (2) psychological evaluations
addressing whether returning the children to their parent would
be detrimental to their well-being; (3) the parent’s decision to
maintain relationships with people whose presence would be
detrimental to the children; (4) the parent’s ability to maintain a
stable home environment; (5) the parent’s progress in court-
ordered services; and (6) the manner in which the parent has
conducted herself around the children in the past. (Constance K.
v. Superior Court (1998) 61 Cal.App.4th 689, 704–705.)
       We review a finding that it would be detrimental to return
the children to their parent’s custody at the six-month review
hearing for substantial evidence. (In re Mary B. (2013) 218
Cal.App.4th 1474, 1483.) We view the evidence in a light most




                                18
favorable to the prevailing party and indulge all reasonable
inferences to uphold the court’s ruling. (Ibid.) As we explain,
nearly all the factors outlined above support the court’s
detriment finding in this case.
       To be sure, mother has participated in court-ordered
counseling and parenting classes. But despite making progress in
her case plan, mother continues to show an alarming lack of
awareness of the problems that brought her children to the
court’s attention. (See Cole C., supra, 174 Cal.App.4th at p. 918
[parent’s refusal to accept responsibility for conduct leading to
child’s dependency supported a finding that there were no
reasonable means to protect the child absent removal from the
parent’s custody].)
       For instance, mother demonstrated a complete lack of
insight about Martin’s sexual abuse throughout the life of this
case. Mother repeatedly denied that Martin ever sexually abused
Valerie and Melissa, and she continued to deny any abuse
occurred as late as October 2019. Mother also minimized Martin’s
conduct. She blamed Valerie and Melissa for his behavior,
claimed any inappropriate touching was only a “onetime
accident,” and refused to acknowledge any abuse occurred
because Martin never penetrated either of the girls.
       In addition, mother continued to see Martin and allowed
him to have access to the children, even after the court sustained
two separate petitions related to his sexual abuse and in violation
of the court’s no contact orders. Mother would leave the children
alone with their siblings while visiting Martin and, on one
occasion while she was with Martin, Valerie intentionally cut
herself with a razorblade that mother gave her. Mother also tried
to hide her relationship with Martin from the court and the




                                19
Department by coaching her children to lie about it. At a
minimum, mother’s failure to accept responsibility for the issues
giving rise to this case, her denial of Martin’s wrongdoing, and
her refusal to extricate Martin from her and the children’s lives
place Valerie and Mark at a substantial risk of harm should they
be returned to her custody.
       But mother’s problems don’t stop there. Throughout the life
of this case, she has verbally abused Valerie, making derogatory
remarks about the child’s personality and mental health issues,
calling her “retarded,” “stupid,” and “disgusting.” Mother
continued to engage in such behavior despite ample evidence,
including reports from Valerie’s therapists and wraparound staff
members, that mother’s conduct upset the child and caused her to
act out. As a result of mother’s abuse, Valerie expressed suicidal
thoughts and harmed herself when she lived with mother, acted
out and ran away from her group home after she was removed
from mother’s custody, and refused to participate in conjoint
counseling with mother. Indeed, Valerie was hospitalized at least
nine times during the nearly 18 months she lived with mother
after the Department filed the original petition. By contrast,
Valerie was never hospitalized while living outside of mother’s
custody during the six months leading up to the review hearing.
       Mother argues that even if substantial evidence supports
the court’s detriment finding as to Valerie, the court should have
returned Mark to her custody because she and Mark shared a
more positive relationship. While it may be true that Mark does
not share as volatile of a relationship with mother as Valerie,
mother’s failure to accept responsibility for any of the underlying
case problems and her unresolved behavioral issues continue to
create a risk of detriment to Mark’s safety and well-being.




                                20
       By way of example, Mark’s therapist reported that the child
often engages in inappropriate sexualized behavior and that he
should not be allowed around other females unsupervised.
Mother’s lack of insight into what type of conduct constitutes
sexual abuse creates a risk that she won’t properly address and
control Mark’s sexualized behavior. Mother also caused Mark to
act out inappropriately toward his group home staff, and she
disrupted Mark’s and Valerie’s relationship by telling him about
her own problems and frequently complaining about Valerie’s
behavior. Moreover, Mark was struggling in conjoint counseling
with mother.
       Mother claims her testimony at the review hearing and the
January 2020 progress report from her therapist show she
adequately addressed the issues leading to the children’s
dependency to justify returning them to her custody. We
disagree. As for mother’s testimony that she was no longer in a
relationship with Martin and had accepted responsibility for
bringing the children to the court’s attention, it was more than
reasonable for the court to discredit those statements based on
the totality of mother’s conduct. (In re Albert T. (2006) 144
Cal.App.4th 207, 216 [reviewing courts defer to the trial courts on
issues of witness credibility].) And with respect to the therapist’s
progress report, it shows at most that mother has made some
progress improving her behavior and processing her feelings
about past trauma and co-dependency. But as our discussion
above makes clear, mother has yet to resolve her behavioral
problems that create a risk of harm for the children should they
return to her custody. Most importantly, the progress report does
not state that mother has accepted responsibility for the issues
leading to the children’s dependency, nor does it indicate that she




                                21
has changed her outlook on Martin’s behavior or ended her
relationship with him.
       In short, substantial evidence supports the court’s finding
that returning Valerie and Mark to mother’s custody would
create a substantial risk of detriment to the children’s safety and
well-being.
2.    The Department offered mother reasonable
      reunification services.
       Mother next contends the Department did not provide her
reasonable reunification services because it failed to facilitate
conjoint counseling between herself and Valerie.3 This argument
lacks merit.
       When the juvenile court orders reunification services, the
child welfare agency must provide the family a plan that is
tailored to the family’s needs and designed to eliminate the
circumstances that gave rise to the children becoming dependents
of the court. (Taylor J., supra, 223 Cal.App.4th at p. 1451.) The
agency “must make a good faith effort to develop and implement
a family reunification plan. [Citation.] ‘[T]he record should show
that the supervising agency identified the problems leading to
the loss of custody, offered services designed to remedy those
problems, maintained reasonable contact with the parents during
the course of the service plan, and made reasonable efforts to
assist the parents in areas where compliance proved difficult … .’


3 Mother did not forfeit this argument by failing to object to the
reasonable services finding below. (In re Taylor J. (2014) 223
Cal.App.4th 1446, 1451 (Taylor J.); see also In re Brian P. (2002) 99
Cal.App.4th 616, 623 [a parent does not waive argument that
insufficient evidence supports the challenged order by failing to object
below].)




                                   22
[Citation.]” (Amanda H. v. Superior Court (2008) 166 Cal.App.4th
1340, 1345.) The agency must also find and maintain contact
with service providers and keep the parent informed of whether
his or her progress is consistent and compliant with the court-
ordered case plan. (Taylor J., at p. 1452.)
       The agency’s efforts to provide reunification services do not
have to be perfect, but they must be reasonable given the
circumstances of the case. (In re T.G. (2010) 188 Cal.App.4th 687,
697 (T.G.).) Services are reasonable if the agency identifies the
family’s issues, offers a case plan designed to address and
eliminate those issues, maintains reasonable contact with the
parents, and makes reasonable efforts to assist the parents when
compliance with the case plan is difficult. (In re Riva M. (1991)
235 Cal.App.3d 403, 414.) We review a finding that the agency
provided reasonable reunification services for substantial
evidence. (In re Alvin R. (2003) 108 Cal.App.4th 962, 971.)
       Mother’s only challenge to the reasonable services finding
is that the Department failed to ensure that she and Valerie
participated in conjoint counseling. Mother does not dispute that
the Department helped facilitate the conjoint counseling sessions
that she and Valerie attended in the fall of 2019. Mother also
does not dispute that the Department remained in contact with
mother and the therapist conducting the conjoint therapy
between mother and Valerie. And Mother concedes that it was
her own behavior that caused Valerie to refuse to continue
participating in conjoint counseling. Nevertheless, mother insists
that “[s]omething further needed to be done to facilitate [her]
obtaining this service.” Specifically, she argues that the court and
the Department failed to put her on notice that her negative
behavior toward Valerie and her lack of “insight” could




                                23
compromise her ability to participate in conjoint counseling. This
argument lacks merit.
       It is well-established that “ ‘ “[r]eunification services are
voluntary, and cannot be forced on an unwilling or indifferent
parent. [Citation.]” [Citation.]’ [Citations.]” (In re Nolan W. (2009)
45 Cal.4th 1217, 1233 (Nolan W.).) “[T]here is no ‘requirement
that a social worker take the parent by the hand and escort …
her to and through classes or counseling sessions.’ ” (Ibid.,
quoting In re Michael S. (1987) 188 Cal.App.3d 1448, 1463, fn. 5.)
If a parent “in no way seeks to correct … her own behavior or
waits until the impetus of an impending court hearing to attempt
to do so, the legislative purpose of providing safe and stable
environments for children is not served by forcing the juvenile
court to go ‘on hold’ while the parent makes another stab at
compliance.” (Michael S., at p. 1463, fn. 5.)
       Here, mother was to blame for her lack of progress in
conjoint counseling with Valerie. Mother derided Valerie and
blamed her for bringing the family to the court’s attention
throughout the counseling sessions that occurred in September
and October 2019, causing the child to refuse to participate in
further counseling with mother. Even before mother and Valerie
started participating in conjoint counseling, mother was aware
that her abusive and agitating behavior upset Valerie and caused
her to act out. Thus, mother had adequate notice that she needed
to correct her own behavior in order to ensure she could resume
conjoint counseling with Valerie. Neither the court nor the
Department was required to instruct mother not to engage in
such behavior. (See Nolan W., supra, 45 Cal.4th at p. 1233.)
       Mother’s reliance on David B. v. Superior Court (2004) 123
Cal.App.4th 768 is misplaced. There, the father complied with his




                                 24
case plan and “did everything that was asked of him” to regain
custody of his infant child, but the child services agency
continued to recommend out-of-home placement because he had
not obtained adequate housing. (Id. at p. 795.) The agency,
however, never informed the father that his current housing
situation was inadequate, and no part of his case plan required
him to find a new home. (Id. at pp. 795–796.) Indeed, the house
where the father lived appeared to be safe and suitable for an
infant. (Id. at p. 793.) The appellate court reversed the
reasonable services finding because there “was no evidence which
would have allowed the court to conclude [the child services
agency] had provided [the father] with sufficient assistance to
reasonably address its concerns about his housing.” (Id. at pp.
795–796.)
       Unlike in David B., the court in this case never found
mother failed to take remedial action that was not required by
her court-ordered case plan. Rather, mother simply refused to
correct her problematic behavior that, throughout the life of this
case, she was aware drove Valerie to engage in disruptive and
self-harming behavior. It should have come as no surprise to
mother that Valerie would refuse to complete conjoint counseling
when mother continued to engage in such behavior during their
therapy sessions.
3.    The court did not abuse its discretion in awarding
      mother only monitored visitation with the children.
      Finally, mother argues the court abused its discretion when
it awarded her only monitored visits with Mark and Valerie. We
disagree.
      In a dependency proceeding, the juvenile court has the sole
power to determine visitation between a parent and the




                               25
dependent children. (In re Moriah T. (1994) 23 Cal.App.4th 1367,
1374.) Generally, when children are removed from their parents’
custody, the court shall order visitation to be “as frequent as
possible, consistent with the well-being of the child.” (§ 362.1,
subd. (a)(1)(A).) But the visitation order must be tailored to
ensure the children’s safety. (Id., subd. (a)(1)(B) [“No visitation
order shall jeopardize the safety of the child.”].) “We review an
order setting visitation terms for abuse of discretion.” (In re
Brittany C. (2011) 191 Cal.App.4th 1343, 1356.)
      Here, the court acted well within its discretion when it
maintained monitored visits for mother. As discussed above,
mother repeatedly violated the court’s orders about not allowing
Martin to have any contact with the children, and she has yet to
acknowledge that Martin sexually abused Valerie or Melissa. She
also coached and bribed Valerie and Mark to lie about her
ongoing relationship with Martin. Mother, therefore, failed to
show she would keep Martin away from the children if she were
allowed to visit them unsupervised. Mother also has yet to show
she can ensure Valerie’s safety while the child is alone in her
care, and mother continued to act inappropriately around the
children during the previous period of monitored visitation.
      In short, because mother has not shown she can keep the
children safe or engage in appropriate behavior around them, the
court did not abuse its discretion when it refused to award her
unmonitored visitation.




                                26
                        DISPOSITION

      The juvenile court’s order issued at the six-month review
hearing is affirmed.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                    LAVIN, J.
WE CONCUR:




      EDMON, P. J.



      EGERTON, J.




                               27